
 
                                                        EXHIBIT 10.9(ii) 

AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement dated this 23rd day of November, 2009, by
and between Presstek, Inc., a Delaware corporation with executive offices
located at 10 Glenville Street, Greenwich, Connecticut (the “Employer”) and
Jeffrey Jacobson (the “Employee”).


WITNESSETH:


WHEREAS, the Employer and Employee are parties to an Employment Agreement, dated
May 10, 2007, as amended on May 13, 2009 (the “Agreement”); and


WHEREAS, in order to manage the Employer’s costs during the current economic
environment, Management of Employer had determined to defer salary increases of
all employees, except where such deferral is not permitted by applicable law;
and


WHEREAS, the Employee has previously voluntarily waived his contractually
guaranteed salary increase for six months, from May 10, 2009 until November 10,
2009;  and


WHEREAS, the Employee desires to waive his contractually guaranteed salary
increase for an additional six months, until May 10, 2010; and


WHEREAS, the Employee and Employer desire to modify the Agreement to reflect
this waiver of salary increase, while ensuring that for the purpose of
calculating the payments and benefits to which Employee is entitled in the event
of his termination of employment, the Employee shall be treated as if he did not
waive his salary increase.


NOW, THEREFORE, the parties agree as follows:


1.  
Employer and Employee agree that Employee’s annual base salary increase from
$633,000 to $667,000 shall not be placed into effect as otherwise provided in
Section 3 of the Agreement.  Employee’s base annual salary increase to $700,000
will go into effect as provided in the Agreement, on May 10, 2010.  Employee’s
target bonus of 75% applicable to the third year of the Agreement shall remain
unchanged.



2.  
In the event of the termination of employment of Employee, the Employer agrees
that the payments and benefits to which Employee is entitled under the Agreement
shall be calculated for all purposes as if Employee had not waived his
contractually guaranteed salary increase.















3.  
Except as set forth herein, the terms of the Agreement shall remain in full
force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


Presstek, Inc.


/s/ Jeffrey
Jacobson                                                                /s/
James R. Van Horn
_____________________________                     By: _________________________
Jeffrey Jacobson
VP, General Counsel and Secretary
     Title: ________________________

